Citation Nr: 1403311	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-27 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a back disability.

2.  Whether there is new and material evidence to reopen a claim for service connection for a chronic acquire psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active military service from August 1996 to February 2000.

This appeal to the Board of Veterans' Appeals (Board) stems from rating decisions which denied the benefits at issue. The Board must make the threshold preliminary determination of whether there is new and material evidence to reopen the service connection claims, irrespective of what the RO determined.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 1992). 

The reopened claim for service connection for PTSD and the SMC claim are remanded to the RO for further development. 


FINDINGS OF FACT

1.  In an unappealed July 2002 decision, the RO initially considered and denied his claim for service connection for a back condition, which he alleged was a result of his military service; the RO denied this claim after he had declined or was unable to report for a QTC compensation examination, noting that his service treatment records (STRs) were unremarkable for findings or diagnoses of a back disability.

2.  The additional evidence received or otherwise obtained since that July 2002 rating decision is cumulative or redundant of evidence already considered in that decision or does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.

3.  In an unappealed July 2002 decision, the RO initially considered and denied the Veteran's claim for service connection for a chronic psychiatric disorder; the RO  denied this claim after he had declined or was unable to report for a QTC compensation examination, noting that his STRs were unremarkable for findings or diagnoses of a chronic psychiatric disorder.  

4.  In a rating decision in June 2007, the RO determined that the Veteran had not submitted new and material evidence to reopen his claim for a chronic psychiatric disorder; within a year of the June 2007 decision, he submitted new and material evidence which vitiated the finality of the June 2007 decision. 


CONCLUSIONS OF LAW

1.  The RO's July 2002 decision initially considering and denying his claim for service connection for a back disability is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  Since the July 2002 decision, there is no new and material evidence to reopen this claim for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The RO's July 2002 decision denying his claim for service connection for PTSD is final and binding on him based on the evidence then of record; however, there is new and material since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial. 

Here, a letter sent in March 2008 complied with the holding in Kent v. Nicholson, 20 Vet App 1 (2006), in that it included discussion of the requirements for reopening a previously denied and unappealed claim, contained information concerning specifically why the claims were previously denied, and cited the criteria for establishing his underlying entitlement to service connection.  The claims were subsequently reviewed in a SSOC.  He has received all required VCAA notice, and there is no pleading or contention that he has not. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

His claim for service connection for PTSD is being reopened, so even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.  

VA also has satisfied its duty to assist him with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to the claims.  In regards to whether there is new and material evidence to reopen his claim for a back disability, VA is not obligated to schedule him for an examination for a medical nexus opinion unless and until there is new and material evidence to reopen this claim.  38 C.F.R. § 3.159(c)(4)(iii). 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Back Disability

The RO first considered and denied this claim in July 2002.  At the time, the evidence included the Veteran's STRs, which did not reflect complaints, findings, or diagnoses concerning his back.  On the August 1999 Medical Evaluation Board (MEB) examination conducted prior to separation he denied recurrent back pain.  Post service medical records show that lumbar spine radiological studies were performed.  A February 2001 X-ray showed mild narrowing of the lumbosacral spine.  A March 2001 magnetic resonance imaging (MRI) showed bulging disc at different levels of the lumbar spine as well as stenosis.  

The record also includes letters dated in February 2002 scheduling him for examinations in February and March 2002.  Evidentially the Veteran failed to report to his scheduled examinations.

When denying the claims in July 2002, the RO determined the available evidence did not show incurrence or aggravation of the claimed disability during his military service.

The RO appropriately notified him of that July 2002 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

In November 2002, within one year of the July 2002 RO decision, the RO received duplicate copies of the aforementioned VA radiological reports (the February 2001 X-ray and March 2001 MRI) of the lumbar spine from the Veteran.  Duplicate copies of records previously considered are not "new" evidence.  As they have been previously considered, they do not add to the evidentiary picture.  Thus, the July 2002 rating decision is final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Veteran filed his current petition to reopen the claim for a back disability in February 2008.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The RO's July 2002 decision marks the starting point for determining whether there is new and material evidence to reopen this claim because that was the last final and binding denial of this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered when making this new-and-material determination is that added to the record since the last final and binding disallowance of the claim, regardless of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Since that July 2002 decision, he has submitted written statements, as well as VA clinical and examination reports.

In regards to his written statements, he has merely continued to argue that he has a back disability attributable to his military service.  But he made this same allegation before the RO initially considered and denied this claim in July 2002.  So, even when initially considering and denying this claim, there was recognition and acknowledgment of his personal belief that he has a back disability and that it is a result of his military service.  Thus, merely reiterating this allegation is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Also since that July 2002 decision, VA treatment records have been added to the file, but none are material to the claim in terms of establishing a current back disability and attributing it to his military service.  In fact, most of these additional records are not even remotely pertinent to this claim for a back disability, rather, concern evaluation and treatment of other unrelated conditions.  So merely submitting additional medical records of this sort does nothing to address the more determinative issue of causation of this current disability in terms of any potential relationship or correlation with his military service.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence).

In sum, none of the additional evidence since the prior final and binding decision in July 2002 addresses the element of service connection that was missing in that prior denial of the claim-i.e., a medical nexus between any current back disorder and military service.  Thus, there is no new and material evidence to reopen this claim for a back disability, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for PTSD

The RO first considered and denied this claim in July 2002.  At the time, the evidence included the Veteran's STRs, which did not reflect treatment or a diagnosis of a psychiatric disorder.  At the August 1999 Medical Evaluation Board examination that was conducted prior to his separation in February 2000, he denied nervous trouble but reported problems sleeping.  Post service VA records show that in September 2000, the Veteran was referred for mental health evaluation associated with testicular pain.  He also reported symptoms of depression, anxiety, recurring dreams of Kosovo, and sleep impairment.  Diagnoses of PTSD, anxiety, and depression were recorded.      

As noted above, the record also includes letters dated in February 2002 scheduling him for examinations in February and March 2002, which he failed to report.  In the July 2002 decision the RO determined that the available evidence did not show incurrence or aggravation of the claimed disability during his military service.

The RO appropriately notified the Veteran of the July 2002 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal either decision, but he did not.  There is also no indication that new and material evidence was received within the one year following the decision, which would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  So it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The RO notified him of the July 2002 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

The Veteran filed a petition to reopen the claim for PTSD in December 2006 and in June 2007; the RO again denied the claim.  In denying the claim, the RO noted that additional VA mental health treatment reports were added to the record but determined that this was not new and material evidence.   

Significantly, within a year of this June 2007 RO denial, in May 2008, for the first time, the RO received an account of the Veteran's stressors, specifically relating his PTSD to this incident.  Thus, there is new evidence of record which suggests the possibility of a relationship between the Veteran's current psychiatric disorders and his military service.  The record does not reflect that VA had previously considered the likelihood of a relationship, if any, between the Veteran's current psychiatric disorders, to include PTSD and a depressive disorder, and the stressor-event that occurred during service.  Therefore, the receipt of these statements precluded the June 2007 rating decision from becoming final.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Consequently, since the prior final July 2002 rating decision, the Board concludes that the evidence received is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, as the file demonstrates this stressor or in-service incident was not previously claimed by the Veteran as the basis of his current psychiatric disorders, the Board finds that new and material evidence has been received to reopen the previously-denied claim for a chronic psychiatric disorder.  

The Veteran's appeal is granted to this extent.  However, as discussed in the remand below, additional development of this claim is required prior to Board adjudication on the merits of claim.


ORDER

The petition to reopen the claim for service connection for a back disability is denied.

New and material evidence having been received, the claim for service connection for a chronic acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

The Veteran claims he developed a chronic psychiatric disorder to include PTSD as a result of his military service.  According to April and December 2002 VA Forms 3101 that are associated with file, it appears that the RO attempted to obtain his personnel records, but was unsuccessful.  The December 2002 VA Form 3101 indicates that his personnel records had not been retired to Code 13 and the request for records had been forwarded to Code 11.  It was suggested that any additional follow up questions or requests should be addressed to that office.  However, there is no indication that there were any additional attempts to obtain these records.  The RO/AMC should make another attempt to obtain these records.  

Moreover his DD-214 (Armed Forces of the United States Report of Transfer or Discharge) shows that he was a medical specialist, specifically a combat medic.  Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010). 

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  

In light of the Veteran's military occupation and statements, examination and additional medical comment is needed to assist in determining whether he has PTSD, as defined by 38 CFR § 3.304(f)(3), from any of his service that occurred in that capacity. 

The Veteran should provide another stressor statement with more precise details of his stressors that occurred, in order to have the Center for Unit Records Research (CURR) or U.S. Army and Joint Services Records Research Center (JSRRC) attempt to verify these claimed stressors.  

And, thereafter, he should be afforded VA examination to determining whether he has a psychiatric disorder to include PTSD as a consequence of his military service. 

Given the Veteran's timely January 2012 notice of disagreement with respect to the RO's September 2011 denial of SMC based on aid and attendance, he should be furnished a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional treatment records pertinent to the Veteran's claim.  Any outstanding VA records pertinent to the claim on appeal should be obtained and associated with the claims file. 

2.  Upon receipt of all additional records, contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including the full names of participants, units of assignment, and other units involved at the time of the stressor.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors. 

3.  If the Veteran provides further details concerning his stressors, take appropriate action to confirm his claimed stressor(s).

4.  Following completion of the development set forth above; schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present, i.e., PTSD, depression, anxiety disorder, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran' PTSD can be related to the stressor(s) reported by the Veteran. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655. 

5.  After the above development is completed, and any other development that may be warranted based on action taken pursuant to the above paragraphs, the RO should readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

6.  The RO should be issued a statement of the case with respect to his claim for SMC.  He should be informed of his appellate rights. If the Veteran timely appeals, the case should be returned to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


